Citation Nr: 1408998	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  11-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

3.  Entitlement to a disability rating for right ankle trauma residuals in excess of 10 percent prior to January 22, 2010, and in excess of 20 percent thereafter.  

4.  Entitlement to an initial disability rating in excess of 10 percent for chronic allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for chronic allergic rhinitis and assigned a 10 percent disability rating.  The rating decision also denied service connection for tinnitus, service connection for hypertension, and an increased disability rating in excess of 10 percent for right ankle trauma residuals.

Subsequently, in a December 2010 rating decision, the RO increased the rating for the Veteran's service-connected right ankle trauma residuals to 20 percent, effective January 22, 2010.  

The issues of entitlement to service connection for hypertension and entitlement 
to an increased initial rating for chronic allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Competent and credible evidence indicates the Veteran's tinnitus had its onset in service and has continued since.

2.  During the course of the claim, the Veteran's right ankle disability has, at least as likely as not, been manifested by marked limitation of dorsiflexion; ankylosis has not been shown.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Resolving all doubt in the Veteran's favor, from the July 18, 2006 date of claim, the criteria for an evaluation of 20 percent for right ankle trauma residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013).

3.  The criteria for an evaluation in excess of 20 percent for right ankle trauma residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  Compliant VCAA notice was provided in a September 2006 letter.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, VA treatment records, private treatment records, and VA examination reports.

As discussed above, the VCAA provisions have been considered and complied with, and the Veteran is not prejudiced by a decision at this time.

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran contends that he was exposed to constant load noise as an administrative specialist while in service.  In a July 2006 statement, the Veteran noted that he would spend hours in rooms with "running" telecommunication machines and no ear protection.  He noted that he was also exposed to loud noise during many training and field exercises on the rifle range.  He asserts that this caused recurrent ringing his ears.  His service treatment records are negative for complaints or clinical findings of tinnitus while in service. 

As an initial matter, the Board finds that the Veteran currently has tinnitus.  The Veteran reported, during a January 2007 VA examination, that he had recurrent bilateral tinnitus.  The Veteran is considered competent to report the presence of tinnitus, and there is no indication from the record that his account of current tinnitus is not credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").


Turning next to the question of whether the Veteran's tinnitus is related to service, the Board finds that the Veteran's reports of his noise exposure in service and the onset of his current tinnitus are competent and credible.  In this regard, the Veteran reported that he was exposed to noise from communication machines while in service as well as on rifle ranges, and he reported that tinnitus arose at that time and has continued to recur since that time.  Such assertion is bolstered by a 1998 private treatment record noting complaints of tinnitus.   

Although the Veteran underwent a VA examination, the examiner noted she could not resolve the question of service incurrence without resort to speculation.  As noted above, the Veteran is competent to identify tinnitus and when it arose, and the Board finds his assertions in this regard are credible.  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds the competent and credible evidence is in equipoise as to service incurrence of tinnitus, and entitlement to service connection for tinnitus is established. 

Increased Rating

Service connection for the Veteran's right ankle disability was established by a 1979 rating decision.  The instant claim for an increased rating was received on July 18, 2006.  The Veteran contends that his service-connected right ankle disability is more severe than currently rated, and warrants a rating in excess of 10 percent prior to January 22, 2010 and in excess of 20 percent thereafter. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 . See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Moreover, where a maximum rating for limitation of motion is already assigned, there can be no additional disability due to pain.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).


The Veteran's service-connected right ankle disability is rated pursuant to Diagnostic Code 5271.  Under this Code, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is assigned for marked limitation.

Under Diagnostic Code 5270 a 30 percent rating is assignable for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  A 40 percent evaluation may be assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a (2013). 

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Although the Veteran filed a claim for an increased rating of his right ankle in July 2006, the January 2007 VA examination did not actually fully examine his ankle other than to note motor strength, which was 5/5.  Immediately following the examination, the Veteran advised the RO that his ankle was not actually examined.  The only examination conducted during the period on appeal was in January 2010.  At that time, the Veteran had 50 degrees of plantar flexion, but 0 degrees of dorsiflexion.  The RO found such motion consistent with marked limitation of motion and awarded a 20 percent rating from the date of the VA examination.  

As the only examination conducted in response to the Veteran's claim for an increased rating revealed motion found by the RO to be consistent with marked limitation of motion, and there is no other medical evidence of record during the period which shows any other range of motion findings, the Board will resolve all doubt in the Veteran's favor and award the 20 percent rating back to his date of claim.  

Turning to the question of whether a higher rating is a warranted for his right ankle disability, the Board notes the Veteran is in receipt of the maximum rating for limitation of motion of the ankle.  To warrant a higher rating, the evidence must establish ankylosis (frozen joint) of the ankle.  During the January 2010 VA examination, the examiner specifically noted that there was no ankylosis.  The private and VA treatment records do not reflect ankylosis of the ankle.  Moreover, while the Veteran's dorsiflexion was listed as zero degrees, he had full plantar flexion, indicating his ankle is not, in fact, frozen.  Additionally, x-ray of the ankle revealed no abnormalities.  Accordingly, entitlement to a higher rating is not warranted.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology 
and provide for more severe symptomatology such as ankylosis.  Moreover, for disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   Thus, his 
disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a rating in excess of 20 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for tinnitus is granted. 

From July 18, 2006, a 20 percent rating for right ankle trauma residuals is granted, subject to the rules and regulations governing the payment of VA monetary benefits.

An evaluation in excess of 20 percent for right ankle trauma residuals is denied.


REMAND

The Veteran seeks service connection for hypertension, to include as secondary to service-connected disabilities and an initial increased rating for chronic allergic rhinitis.  

In his claim for service connection for hypertension, the Veteran stated that his hypertension may be "due to the stress of his injuries."  The Board finds such statement is sufficient to raise a claim for secondary service connection.  However, the Veteran has not been provided notice under the Veterans Claims Assistance 
Act (VCAA) concerning establishing service connection on a secondary basis.  Accordingly, appropriate notice should be provided on remand.  

The Veteran also contends that his service-connected chronic allergic rhinitis is more severe than currently rated, and warrants an initial increased disability rating. 

In a September 2008 written statement, the Veteran referenced medical documentation, which he thought had been submitted, regarding a mass/polyp 
that had been removed by Dr. Jonas, a private physician.  At his February 2011 VA examination, the Veteran reported having a nasal polyp removed, but was uncertain of the date.  In an April 2012 written statement, the Veteran indicated that he had submitted the medical documentation from Dr. Jonas regarding the removal of the mass/polyp.  

A review of the records reflects that the medical evidence from Dr. Jonas does not appear to be of record.  Thus, on remand, the Veteran should be asked to identify all VA and private treatment received in relation to his service-connected chronic allergic rhinitis and removal of any polyps.  38 C.F.R. § 3.159(c)(1) (2013); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the last examination regarding the Veterans service-connected chronic allergic rhinitis was in February 2011.  Because there may have been changes in the Veteran's condition, the Board finds that a new sinus examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran and his representative a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) advising him of how to substantiate a claim for secondary service connection for hypertension.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who diagnosed and treated him for his hypertension and chronic allergic rhinitis, to include Dr. Jonas.  After securing the necessary release, the RO/AMC should request any relevant records identified that are not duplicates of those already contained in the record.  In addition, obtain relevant VA treatment records dating since September 2006.  If requested records cannot be obtained, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA rhinitis examination to determine the current severity of the service-connected allergic rhinitis.  The Veteran's claims folder must be reviewed in connection with the examination.  All indicated tests and studies should be conducted.  The examiner should identify the specific symptoms and manifestations due to the chronic allergic rhinitis and indicate whether polyps are present.
 
4.  Thereafter, the RO/AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


